Motion Granted; Order filed April 25, 2013




                                    In The

                  Fourteenth Court of Appeals
                               ____________

                           NO. 14-13-00241-CV
                               ____________

           WATTS WATER TECHNOLOGIES, INC., Appellant

                                     V.

           TEXAS FARMERS INSURANCE COMPANY, A/S/O
                  ALBERT H. WATTS, JR., Appellee


                 On Appeal from the 127th District Court
                         Harris County, Texas
                   Trial Court Cause No. 2012-27195


                                 ORDER

     This is an interlocutory appeal from an order denying appellant’s
motion to compel arbitration signed February 20, 2013. See Tex. Civ.
Prac. & Rem. Code §§ 51.016, 171.098. On April 10, 2013, appellant
filed a motion to stay trial court proceedings pending resolution of this
appeal. See Tex. R. App. P. 29.3.
      On April 19, 2013, appellee filed a response to the motion stating
that it is unopposed to the requested relief.

      We therefore GRANT appellant’s motion and ORDER all
proceedings in the trial court STAYED until a final decision by this
court on this interlocutory appeal, or until further order of this court.



                              PER CURIAM



Panel consists of Chief Justice Hedges and Justices Frost and Donovan.




                                      2